DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 06/21/2019 has been received and entered.
Claims 1-20 have been preliminary cancelled.
Claims 21-40 have been newly added.
Claims 21-40 now remain pending and are allowed with examiner’s reason for allowance presented herein.

REASONS FOR ALLOWANCE
Claims 21-40 are allowable as amended by the applicant.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 21, the prior art discloses most of the claimed invention; however, the prior art does not disclose an upper-torso garment comprising:
a double-knit textile element having a set of front courses and a set of back courses, the double-knit textile element comprising:
a first knit zone comprising a breast covering portion and having a first modulus of elasticity arising at least partly from a first stitch sequence within the first knit zone; and a second knit zone comprising a chest band and having a second modulus of elasticity arising at least partly from a second stitch sequence within the second knit zone, the second knit zone being integrally knit with the first knit zone, wherein the first stitch sequence comprises a plurality of interlocking tuck stitches that bind a front course to a respective back course, wherein the plurality of interlocking tuck stitches comprises a first set of front tuck stitches and a first set of back tuck stitches on a first course within the first knit zone, and a second set of front tuck stitches and a second set of back tuck stitches on a second course within the first knit zone, wherein the first set of front tuck stitches is offset from the second set of front tuck stitches and the first set of back tuck stitches is offset from the second set of back tuck stitches.

Regarding claim 29, the prior art discloses most of the claimed invention; however, the prior art does not disclose an upper-torso garment comprising: a double-knit textile element having a set of front courses and a set of back courses, the double-knit textile element comprising: a first knit zone comprising a breast covering portion and having a first modulus of elasticity arising at least partly from a first stitch sequence within the first knit zone; a second knit zone comprising a chest band and having a second modulus of elasticity arising at least partly from a second stitch sequence within the second knit zone, the second knit zone being integrally knit with the first knit zone; and
a third knit zone comprising a back portion and having a third modulus of elasticity arising at least partly from a third stitch sequence within the third knit zone,
wherein the first stitch sequence comprises a plurality of interlocking tuck stitches that bind a front course to a respective back course, wherein the plurality of interlocking tuck stitches comprises: a first set of front tuck stitches and a first set of back tuck stitches on a first course within the first knit zone, and a second set of front tuck stitches and a second set of back tuck stitches on a second course within the first knit zone, wherein the first set of front tuck stitches is offset from the second set of front tuck stitches and the first set of back tuck stitches is offset from the second set of back tuck stitches.

Regarding claim 36, the prior art discloses most of the claimed invention; however, the prior art does not disclose a flat-knit upper-torso garment comprising: a double-knit textile element having a set of front courses and a set of back courses, the double-knit textile element comprising: a first knit zone comprising a breast covering portion and having a first modulus of elasticity arising at least partly from a first stitch sequence within the first knit zone; and a second knit zone comprising a chest band and having a second modulus of elasticity arising at least partly from a second stitch sequence within the second knit zone, the second knit zone being integrally knit with the first knit zone, wherein the first stitch sequence comprises a plurality of interlocking tuck stitches that bind a front course to a respective back course, wherein the plurality of interlocking tuck stitches comprises: a first set of front tuck stitches and a first set of back tuck stitches on a first course within the first knit zone, and a second set of front tuck stitches and a second set of back tuck stitches on a second course within the first knit zone, wherein the first set of front tuck stitches is offset from the second set of front tuck stitches and the first set of back tuck stitches is offset from the second set of back tuck stitches; and wherein the double-knit textile element comprises one or more flat-knit edges adjacent at least a portion of the second knit zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732